Smith, J.
(dissenting). The rule of People v Havelka (45 NY2d 636 [1978]) applies when a motion to suppress evidence has been denied, the defendant has been convicted, and an appellate court later finds that the evidence at the suppression hearing failed to justify the challenged police action. Havelka holds that in such a case, the People should not ordinarily be given a second chance to make a better record at another suppression hearing. This case is different: It involves not an appellate reversal after conviction, but a suppression court’s discretionary decision, before trial, to reconsider its own order granting suppression and to redo the hearing. I would not extend the Havelka rule to this sort of case.
Havelka states the principle that there should ordinarily be only a “single opportunity for the presentation and resolution of factual questions” (45 NY2d at 643). But this principle has never been an absolute bar to a trial-level court’s grant of a party’s request for a second chance to make his or her case at a pretrial hearing. Such requests are rarely successful; like other motions for reconsideration of judges’ rulings, they are usually *298doomed because trial judges can and do expect parties to present their case adequately the first time. But to forbid trial courts from allowing a second chance is to introduce unnecessary rigidity into the system. When—as in this case—a judge is persuaded that the undesirability of altering a pretrial ruling is outweighed by the likelihood that the judge may have been led to a wrong result by an inadequate record, the court’s choice to reopen a hearing should rarely be disturbed.
The basically benign nature of this sort of do-over can be illustrated by imagining that the positions of the parties here were reversed. Suppose defendant’s motion to suppress had initially been denied after a hearing, and defendant had asked the court to reconsider its denial. Suppose defendant said, in support of his request, that he had mistakenly failed to call a witness who could provide the court with important information. The court might well deny the request for reconsideration, and it would almost certainly not be an abuse of discretion for it to do so. But if the court did choose to reconsider, to hold a new hearing, and to grant suppression, it is very unlikely that an appellate court would reverse its decision, unless it thought suppression was wrong on the merits. I recognize that the same rules do not always apply to the defendant and to the People; there are many occasions in criminal law where the playing field is tilted, quite properly, in the defendant’s favor. But I cannot see why this should be one of them.
In Havelka, part of the basis for our decision was “the potential for abuse and injustice” (45 NY2d at 643). As we explained:
“ ‘A remand with the benefit of hindsight derived from an appellate court opinion offers too facile a means for establishing probable cause after the event’ (People v Hendricks, 25 NY2d 129, 138). Tailoring the evidence at the rehearing to fit the court’s established requirements, whether done unconsciously or otherwise, would surely be a considerable danger. A procedure which fails to shield a criminal defendant from abuses so inimical to the rights guaranteed him should not be tolerated” (id. at 643-644).
I cannot say that the sort of abuse that we worried about in Havelka is impossible in a case like the present one. Probably, the risk of “tailoring the evidence” exists almost every time the *299result of a trial or hearing is set aside, and a new trial or hearing ordered. I do not think the risk is as great in this situation, however, as in Havelka and similar cases.
"Where, as in Havelka, suppression has been denied, the defendant has been convicted, and an appellate court then sends the case back for a new suppression hearing, there may be institutional impulses to make the second hearing come out the way the first one did. When a conviction, probably obtained after much time and trouble, is in danger, there is a strong temptation for police and prosecutors to preserve it by tailoring testimony, and there exists also the natural inclination of the suppression-court judge to adhere to the ruling he or she has already made. But where, as in this case, a judge is asked to reconsider his or her own order, the institutional impulse pushes the other way; a judge’s natural response in most such cases is “no.”
I see no reason not to rely on the good sense of trial-level judges in deciding whether a pretrial hearing already held should be reopened. I would therefore reverse the order of the Appellate Division.
Chief Judge Lippman and Judges Graffeo, Pigott, Rivera and Abdus-Salaam concur with Judge Read; Judge Smith dissents and votes to reverse in an opinion.
Order affirmed.